Benham, Judge,
dissenting.
In the present case, Georgia authorities received the property in question from Tennessee authorities who were in custody of the property under color of law. Insofar as the record of this case shows, the Tennessee authorities had lawful possession of the vehicle and were empowered to deliver it into the custody of Georgia authorities. Appellant has made no contrary showing and I am aware of no authority, and the majority has cited no authority, which would forbid such a transaction. The Code section authorizing seizure of vehicles used to transport drugs, OCGA § 16-13-49, does not by its terms forbid the arrangement made in this case.
Even if it be conceded that the search warrant exception to the requirement of process for seizure of vehicles under the Code section is inapplicable, I cannot agree with the majority’s off-handed rejection of the probable cause exception. It is true that the statute does not and legally cannot authorize extraterritorial seizures by Georgia law enforcement officers, but it does not condemn cooperation between states. Here, the record shows that Tennessee authorities, acting under color of law, delivered to a Georgia law enforcement officer a vehicle which had been used in drug trafficking in Georgia, and that the Georgia officer drove the car back to Georgia, into the circuit in which the car had been criminally employed, and effected there a seizure of the car. Though the majority focuses on the absence from the statute of specific authority for every particular situation which might arise, I focus instead on the fact that the statute does not forbid what was done in this case and on the need to interdict the drug traffic in which appellant was clearly involved in Georgia.
If the seizure in Tennessee was illegal, appellant must seek his remedy there. In this case, however, he has not demonstrated illegality in the State’s seizure of his vehicle or error in the trial court’s grant of summary judgment to the State. For that reason, I must dissent from the majority’s judgment of reversal. I would affirm.
I am authorized to state that Presiding Judge Deen and Judge Pope join in this dissent.